 



Exhibit 10.7
FIRST AMENDMENT TO FRANCHISEE FINANCING AGREEMENT
     This First Amendment to Franchisee Financing Agreement (“Amendment”) is
made and entered into by and among Texas Capital Bank, National Association
(“Lender”), ColorTyme, Inc., a Texas corporation (“ColorTyme”), and
Rent-A-Center East, Inc., a Delaware corporation formerly known as
Rent-A-Center, Inc. (“RAC”).
RECITALS
     A. Lender, ColorTyme and RAC entered into that certain Franchisee Financing
Agreement dated April 30, 2002 (as the same has been amended, modified, restated
or supplemented from time to time, the “Agreement”).
     B. Lender, ColorTyme and RAC desire to amend the Agreement in accordance
with the terms of this Amendment.
AGREEMENT
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. All capitalized terms not defined herein shall be construed
to have the meaning and definition set forth in the Agreement.
     2. Amendment to Recital A. Effective as of the date hereof, paragraph A of
the Recitals of the Agreement is hereby amended and restated to read in its
entirety as follows:
     A. ColorTyme is a franchisor of “rent-to-own” stores (each such store is
referred to herein as an “RTO Store”) operated by franchisees licensed by
ColorTyme (each such franchisee is herein referred to individually as a
“Franchisee” and collectively as the “Franchisees”), offering various home
entertainment equipment, household equipment, and consumer products and parts,
accessories, and other goods used in connection therewith (all such goods are
referred to herein as “Inventory”), and certain Franchisees may open new stores
for the origination and/or processing of payday loans and the other services
incident to the foregoing (each such store is referred to herein as a “PayDay
Store”). PayDay Stores may be located within existing RTO Stores or in separate
locations attached to an RTO Store and owned and operated by a Franchisee (or
its affiliate).
     3. Amendment to Recital B. Effective as of the date hereof, paragraph C of
the Recitals of the Agreement is hereby amended and restated to read in its
entirety as follows:
     C. ColorTyme desires a source of financing for its Franchisees for the
purposes described herein.
     4. Amendment to Article I. Effective as of the date hereof, Article I of
the Agreement is hereby amended and restated to read in its entirety as follows:

1



--------------------------------------------------------------------------------



 



Article I
Credit Facility
     1.1 Credit Facility. Bank shall provide a credit facility for Franchisees
on the terms and subject to the conditions set forth in this Agreement. The
amount of the credit facility shall be up to, but not in excess of, Twenty
Million and No/100 Dollars ($20,000,000.00) in the aggregate; provided, however,
that (i) up to, but not in excess of, Fifteen Million and No/100 Dollars
($15,000,000.00) of such credit facility may be utilized for Inventory Lines of
Credit (as defined below) and/or RTO Term Loans (as defined below), and (ii) up
to, but not in excess of, Five Million and No/100 Dollars ($5,000,000.00) of
such credit facility may be utilized for Pay Day Lines of Credit (as defined
below) and/or PDL Term Loans (as defined below). Bank will not finance any
transaction or transactions which would cause the amount financed by Bank
pursuant to this Agreement to exceed any of the limitations set forth in the
preceding sentence. Each credit facility extended by Bank to a Franchisee shall
be secured by a first priority security interest in (x) all of the Franchisee’s
inventory, goods, chattel paper, accounts, contract rights, documents,
instruments, note receivables, franchise rights, and general intangibles
(specifically including leases and rental contracts), (y) 100% of the stock or
equity interest in such Franchisee, and (z) such additional collateral as Bank
may require, and shall be fully guaranteed by each of such Franchisee’s
principal owners.
     5. Amendment to Article II. Effective as of the date hereof, Article II of
the Agreement is amended and restated to read in its entirety as follows:
Article II
Credit Procedures, Terms and Administration
     2.1 Financing Procedures. The following procedures shall be employed in
determining the availability of financing for Franchisees under this Agreement:
     (a) In the event a Franchisee shall indicate an interest in obtaining
financing for any of the purposes described in Section 2.5, ColorTyme shall
provide the Franchisee with a credit application and other credit documentation,
to be developed by Bank and approved by ColorTyme, and shall assist the
Franchisee in completing such credit application and other credit documents.
     (b) After the Franchisee has completed the credit application and provided
the other credit documents specified by Bank, if such credit application and
other credit documents are acceptable to ColorTyme, ColorTyme shall promptly
forward the executed credit application and other credit documents to Bank at
its office in Dallas, Texas or any other such location Bank may designate in
writing to ColorTyme.
     (c) If, following completion of its review of such credit application and
other credit documents and its credit investigation, Bank determines that it
will provide the financing requested, it shall so notify the Franchisee and
ColorTyme and, upon receipt of such additional closing documents and
satisfaction of such

2



--------------------------------------------------------------------------------



 



closing conditions as Bank determines to be necessary for the approval and
documentation of the credit in its sole discretion, Bank shall establish one or
more of the following: (i) a revolving line of credit for the Franchisee in
accordance with the terms of this Agreement for such Franchisee’s acquisition of
Inventory and/or such Franchisee’s acquisition or conversion of an RTO Store (an
“Inventory Line of Credit”), (ii) a revolving line of credit for the Franchisee
in accordance with the terms of this Agreement for such Franchisee’s funding or
extension of payday loans (a “PayDay Line of Credit”), (iii) a term loan
facility for such Franchisee’s acquisition of Inventory and/or such Franchisee’s
acquisition or conversion of an RTO Store (an “RTO Term Loan”), and/or (iv) a
term loan facility for such Franchisee in order to build and equip a PayDay
Store (a “PDL Term Loan”). For purposes of this Agreement, the resulting
obligation of a Franchisee to Bank pursuant to any of the credit facilities
described above is referred to as a “Receivable”.
     2.2 Interest Rates. Unless otherwise agreed in writing by Bank and
ColorTyme, the interest rate on each Receivable shall be in accordance with the
following schedule: (i) for each Inventory Line of Credit with a Credit Limit
(as that term is hereinafter defined) of $1,000,000 or less, the rate will be
the Prime Rate plus 3.75%; (ii) for each Inventory Line of Credit with a Credit
Limit of more than $1,000,000, the rate will be the Prime Rate plus 2.75%;
(iii) for each RTO Term Loan, the rate will be the same as the rate applicable
to the Franchisee’s Inventory Line of Credit on the date of such RTO Term Loan;
(iv) for each PayDay Line of Credit, the rate will be the Prime Rate plus 4.75%;
and (v) for each PDL Term Loan, the rate will be the Prime Rate plus 4.75%. For
purposes of this subparagraph, the term “Prime Rate” shall mean the “Wall Street
Prime Rate” as announced and published and so designated in the Money Rates
Section of the Wall Street Journal (Southwest Region), as such rates may change
from time to time, ColorTyme hereby acknowledging that the “Wall Street Prime
Rate” may not be the lowest rate offered by Bank to its customers. If such Prime
Rate shall cease to be published or is published infrequently or sporadically,
then the Prime Rate shall be determined by reference to another Prime Rate or
similar lending rate index, generally accepted on a national basis, as selected
by Bank in its sole and absolute discretion. Fluctuations in the Prime Rate
shall become effective on the last business day of the calendar month during
which such changes in the Prime Rate occur. Interest will be calculated on the
basis of a 360-day year.
     2.3 Credit Limits. Upon approval of an application for financing submitted
by or on behalf of a Franchisee pursuant to this Agreement, Bank shall establish
a credit limit for such Franchisee in an amount agreed upon from time to time by
Bank, ColorTyme and such Franchisee (the credit limit established for each
Franchisee with respect to any credit facility extended to such Franchisee is
referred to herein as a “Credit Limit”). The amount of any Credit Limit may be
adjusted from time to time upon written agreement by Bank, ColorTyme and such
Franchisee. It is contemplated that (i) the Credit Limit for PayDay Lines of
Credit will not exceed $85,000, and (ii) the Credit Limit for PDL Term Loans
will not exceed $15,000 (provided that exceptions to this general rule may be
agreed to by ColorTyme and Bank from time to time in their sole and absolute
discretion).

3



--------------------------------------------------------------------------------



 



2.4 Advance Limits.
     (a) Advance Limits for RTO Stores. Notwithstanding the amount of the
Franchisee’s applicable Credit Limit(s), the total amount of credit available
under a Franchisee’s Inventory Line of Credit and RTO Term Loan (collectively,
the “RTO Receivables”) shall be limited to the product of the Franchisee’s
Average Monthly Revenue multiplied by five (such advance limit established for
each Franchisee is referred to herein as its “RTO Advance Limit”). For purposes
of this Agreement, a Franchisee’s “Average Monthly Revenue” shall mean the
average monthly total revenue (exclusive of sales tax and any fees or other
income directly attributable to a PayDay Store) of the Franchisee from the sale,
lease or rental of Inventory and other fees, calculated in accordance with
generally accepted accounting principles applied on a consistent basis, for the
three (3) calendar months preceding the most recent review of such Franchisee’s
RTO Receivables. Notwithstanding anything in this section to the contrary, if
the RTO Advance Limit established pursuant to this section would otherwise be an
amount that is less than the then outstanding balance of such RTO Receivables
(each such RTO Receivable is referred to herein as an “Overline Receivable”),
the RTO Advance Limit for such Overline Receivable will be set at the then
outstanding balance thereof, and such Overline Receivable will continue to be
administered as provided herein, unless Bank and ColorTyme agree otherwise. The
provisions of this section shall not apply to any RTO Receivable until the RTO
Store for which the financing was provided under the RTO Receivable has been
open for business for one (1) year.
     (b) Notwithstanding the amount of the Franchisee’s applicable Credit
Limit(s), the amount of credit available under a Franchisee’s PayDay Line of
Credit shall be limited to the product of the Franchisee’s Applicable PDL Ratio
(as defined below) multiplied by its PDL Balance at the end of the immediately
preceding month (such advance limit established for such Franchisee is referred
to herein as its “PDL Advance Limit”). For purposes of this Agreement, (i) a
Franchisee’s “Applicable PDL Ratio” shall mean, as applicable, a percentage
equal to, 100% during the first six-month period following the initial extension
of credit under a PayDay Line of Credit, 90% during the second six-month period
following the initial extension of credit under a PayDay Line of Credit, 80%
during the third six-month period following the initial extension of credit
under a PayDay Line of Credit, 70% during the fourth six-month period following
the initial extension of credit under a Pay Day Line of Credit, 70% during the
fifth six-month period following the initial extension of credit under a Pay Day
Line of Credit, 70% during the sixth six-month period following the initial
extension of credit under a Pay Day Line of Credit, and 50% at any time
thereafter, provided, that Pay Day Lines of Credit shall mature and be fully due
and payable thirty-six (36) months following the initial extension of credit
thereunder (unless the maturity thereof is extended with the written consent of
both Bank and ColorTyme), (ii) a Franchisee’s “PDL Balance” shall mean, as of
any date of determination, the outstanding principal balance of all of its
Eligible PayDay Loans (as defined below), plus the amount of fees incurred and
payable

4



--------------------------------------------------------------------------------



 



thereunder, and (iii) the term “Eligible PayDay Loans” means, with respect to a
Franchisee, each payday loan owing by a borrower thereunder (each such borrower
hereinafter referred to as a “PayDay Borrower”) to such Franchisee which meets
the following requirements at the time it comes into existence and continues to
meet the same until such payday loan is paid in full:
     (1) it is a valid, legally enforceable and unconditional obligation of such
PayDay Borrower;
     (2) it is evidenced by credit documents subject to a security interest in
favor of Bank and conspicuously stamped with a notation indicating such
documents have been collaterally assigned by the Franchisee to Bank, such
notation to be similar in form to “COLLATERALLY ASSIGNED TO TEXAS CAPITAL BANK
AND/OR ITS SUCCESSORS OR ASSIGNS”; and
     (3) it has not remained unpaid more than 30 days after the maturity date
thereof.
     2.5 Use of Proceeds. Bank will advance funds to or on behalf of a
Franchisee pursuant to this Agreement only for: (i) in the case of such
Franchisee’s Inventory Line of Credit and/or RTO Term Loan, (1) such
Franchisee’s acquisition of Inventory and/or (2) such Franchisee’s acquisition
or conversion of an RTO Store, (ii) in the case of such Franchisee’s PayDay Line
of Credit, such Franchisee’s funding or extension of payday loans and/or the
opening of a PayDay Store and the other services incident to the foregoing, or
(iii) in the case of such Franchisee’s PDL Term Loan, such Franchisee’s funding
of the costs associated with the build out and equipping of a PayDay Store (to
include such items as a CCTV system, safe, computer, computer printer, exterior
signage and approved construction costs).
     (a) Inventory. Advances under the Inventory Line of Credit or RTO Term Loan
for Inventory will be limited to the lesser of (i) the cost of the Inventory
acquired by the Franchisee; (ii) the amount of the Franchisee’s applicable
Credit Limit; or (iii) the amount of the Franchisee’s RTO Advance Limit.
     (b) Store Acquisitions and Conversions. Advances under the Inventory Line
of Credit or RTO Term Loan for RTO Store acquisitions and/or conversions (i.e.,
the acquisition of existing RTO Stores and/or the acquisition of other
“rent-to-own” stores for conversion to “ColorTyme” RTO Stores) will be limited
to the lesser of (i) in the case of an RTO Store that has been open for business
(either as a “ColorTyme” RTO Store or as another “rent-to-own” store) for one
(1) year or more, the product of the Average Monthly Revenue, as defined in
Section 2.4, of the individual RTO Store multiplied by nine (9); (ii) the amount
that would cause the Debt-to-Revenue Ratio for the Franchisee to equal or exceed
5:1; (iii) except in the case of advances pursuant to an RTO Term Loan, the
amount of the Franchisee’s applicable Credit Limit; and (iv) the amount of the
Franchisee’s RTO Advance Limit. For purposes of this paragraph, “Debt-to-

5



--------------------------------------------------------------------------------



 



Revenue Ratio” shall mean the ratio of (x) Funded Debt to (y) the Average
Monthly Revenue, as defined in Section 2.4 of the Franchisee (calculated on an
aggregate basis for all RTO Stores owned and/or operated by such Franchisee and
any and all affiliates of such Franchisee); and “Funded Debt” shall mean, as of
any date, the total amount of any liabilities (including the advance
contemplated by this paragraph) that would be reflected on the consolidated
balance sheet of Franchisee and its parent and any and all subsidiaries and
affiliates, if any, in accordance with generally accepted accounting principles
applied on a consistent basis. Financing for RTO Store acquisitions and/or
conversions will be made available only to Franchisees that are, at the time,
already indebted to Bank under a Receivable.
     (c) PayDay Stores. Advances under the PayDay Line of Credit will be limited
to the lesser of (i) the amount of the Franchisee’s applicable Credit Limit; or
(ii) the amount of the Franchisee’s PDL Advance Limit. All advances under the
PayDay Line of Credit or a PDL Term Loan will be made available to the
Franchisee only upon prior written authorization from ColorTyme, and such
advances will be wired directly to the Franchisee.
For purposes of this section, Bank may rely fully on the representations and/or
agreements of the Franchisee with respect to the use of funds, with no
obligation to independently verify such information. The use of any such funds
by a Franchisee for any purpose not permitted by this section will not affect
the obligations of ColorTyme or Guarantor under this Agreement.
2.6 Payment Terms. Each Receivable will be repayable as follows:
     (a) In the case of the Inventory Line of Credit, (i) accrued and unpaid
interest shall be payable monthly, and (ii) principal shall be payable in
monthly installments as determined in accordance with Addendum A attached hereto
and made a part hereof, as such Addendum A may be modified from time to time by
the parties to this Agreement. In addition, at the option of Bank or ColorTyme,
a mandatory principal payment shall be made on any Inventory Line of Credit that
is an Overline Receivable (at any time following the initial month in which such
Overline Receivable was first determined to exist) to the minimum extent
necessary to cause the amount of the RTO Receivables to no longer exceed the RTO
Advance Limit.
     (b) In the case of an RTO Term Loan, (i) accrued and unpaid interest shall
be payable monthly, and (ii) principal shall be payable in equal monthly
installments over the term of the RTO Term Loan, with the monthly principal
installment to equal the amount of the RTO Term Loan divided by the number of
months in the term thereof. In addition, at the option of Bank or ColorTyme, a
mandatory principal payment shall be made on any RTO Term Loan that is an
Overline Receivable (at any time following the initial month in which such
Overline Receivable was first determined to exist) to the minimum extent
necessary to cause the amount of the RTO Receivables to no longer exceed the RTO
Advance Limit.

6



--------------------------------------------------------------------------------



 



     (c) In the case of the PayDay Line of Credit, (i) accrued and unpaid
interest shall be payable monthly, (ii) mandatory principal payments shall be
made in such amounts as may be necessary to ensure that the outstanding
principal balance under the PayDay Line of Credit does not exceed the PDL
Advance Limit (any such mandatory principal payments are to be made within one
(1) business day following the determination thereof), and (iii) all principal
and accrued and unpaid interest shall be fully and finally due and payable
36 months from the initial extension of credit under such Pay Day Line of
Credit, or upon the earlier maturity thereof, whether by acceleration or
otherwise.
     (d) In the case of a PDL Term Loan, (i) accrued and unpaid interests shall
be payable monthly, (ii) principal shall be payable in equal monthly
installments over a period equal to the lesser of (A) 36 months, or (B) the
remaining term of any lease of the space for the applicable PayDay Store, with
the monthly principal installment to equal the amount of the PDL Term Loan
divided by the number of months in the term thereof, and (iii) all principal and
accrued and unpaid interest shall be fully and finally due and payable 36 months
from the initial extension of credit under such PDL Term Loan, or upon the
earlier maturity thereof, whether by acceleration or otherwise.
2.7 Suspension of Advances.
     (a) Advances may, at Bank’s option, be suspended or limited under any RTO
Receivable drawn to an amount greater than the product of the Franchisee’s
Average Monthly Revenue multiplied by four (4) where (i) the ratio of cash
expenses (total annual expenses, less depreciation directly related to the
operation of the Franchisee’s RTO Store(s), calculated in accordance with
generally accepted accounting principles applied on a consistent basis) to total
revenue attributable to the Franchisee’s RTO Stores (calculated in accordance
with generally accepted accounting principles applied on a consistent basis,
excluding extraordinary items, based on a three (3) month rolling average)
exceeds 64%; (ii) the Franchisee fails to maintain the number of rental
contracts that are seven (7) or more days past due (calculated on a three
(3) month rolling average) at 8% or less of its total outstanding rental
contracts; (iii) expenses of an RTO Store that has been open for business for
less than twelve (12) months exceed the proforma cash flow projections as a
percent of revenue for that RTO Store; (iv) payments (principal and/or interest)
under any RTO Receivable of the Franchisee are more than fifteen (15) days past
due; (v) the Franchisee fails to submit a copy of the ColorTyme Royalty report
to Bank within 15 days following the end of the month; (vi) Franchisee fails to
submit a copy of the current financial statement within 45 days following the
end of each business month; or (vii) in Bank’s determination, the RTO Receivable
is otherwise in default.
     (b) PayDay Stores. Advances may, at Bank’s option (or at ColorTyme’s
direction), be suspended or limited under any PayDay Line of Credit or PDL term
Loan (in each case, “PDL Receivable”) where (i) the Franchisee either fails to
submit a detailed report evidencing its compliance with

7



--------------------------------------------------------------------------------



 



Section 2.14 within 30 days following the end of each business month or fails to
comply with the PayDay Store Collection Rate for any PayDay Store for a period
of two (2) months or more; (ii) with respect to a PayDay Line of Credit, the
Franchisee fails to submit a borrowing base report to Bank within 30 days
following the end of each business month; (iii) the guarantor(s) of the
Franchisee’s PayDay Line of Credit fails to submit a copy of such guarantor’s
annual financial statement (including without limitation, details on contingent
liabilities and cash flow) and federal (and state, if applicable) income tax
return for such guarantor within 45 days following the end of such calendar
year; or (iv) in Bank’s determination, the PDL Receivable is otherwise in
default.
     2.8 Financing Terms and Credit Standards. The specific terms of any
financing provided by Bank to Franchisees under this Agreement shall be
determined from time to time by Bank in accordance with its ordinary and
customary business practices. The credit standards for approval of any financing
provided by Bank to Franchisees under this Agreement shall be determined from
time to time by Bank and ColorTyme; provided, however, the application of such
credit standards to particular transactions shall be at Bank’s sole discretion.
     2.9 Credit Approval. Nothing herein shall obligate Bank to accept or
approve any application for financing submitted by or on behalf of any
Franchisee. Bank may, in its discretion, reject or decline any application for
financing submitted by or on behalf of any Franchisee; provided, if Bank rejects
or declines any such application, it shall inform ColorTyme and the Franchisee
of the reasons therefor.
     2.10 Collection Procedures. Bank shall use its ordinary and customary
practices and procedures to collect outstanding Receivables, subject to the
provisions of this Agreement.
     2.11 Modification of Receivables. Notwithstanding anything in this
Agreement to the contrary, Bank reserves the right to make such modifications,
adjustments and/or revisions to any Receivables, including the Credit Limits,
payment terms and conditions for advances thereunder, as it deems necessary or
appropriate under the circumstances, provided it may not, without the written
consent of ColorTyme, increase the Credit Limits above the amounts agreed to by
ColorTyme pursuant to Section 2.3. Provided Bank shall not have previously given
ColorTyme notice of default with respect to a Receivable pursuant to
Section 4.1, Bank may at any time, at its discretion, amend payment schedules,
defer payments or otherwise modify the terms of any such Receivable, without in
any way affecting the obligations of ColorTyme or the Guarantor under this
Agreement.
     2.12 Payments to ColorTyme. Bank shall pay to ColorTyme, from the interest
portion of each payment received by Bank on account of each Receivable, an
amount calculated by multiplying the amount of each such interest payment by a
fraction, the denominator of which is the rate of interest applicable to such
Receivable and the numerator of which is determined on the following scale:
(i) with respect to an Inventory Line of Credit and/or RTO Term Loan, 2.00% if
the Franchisee’s aggregate Credit Limit

8



--------------------------------------------------------------------------------



 



for such credit facilities is $1,000,000 or less; (ii) with respect to an
Inventory Line of Credit and/or RTO Term Loan, 1.50% if the Franchisee’s
aggregate Credit Limit for such credit facilities is greater than $1,000,000; or
(iii) with respect to a PayDay Line of Credit and/or PDL Term Loan, 2.00%. The
amounts payable pursuant to this section shall be payable on a monthly basis.
The credit documentation between Bank and any Franchisee shall expressly provide
for the payment of such amount to ColorTyme and shall acknowledge that such
amount constitutes a fee payable by such Franchisee to ColorTyme that is fully
earned and non-refundable upon each payment thereof.
     2.13 Field Exams. With respect to any PayDay Stores, Bank may conduct, at
the Bank’s sole discretion, periodic field exams at the Franchisee’s expense;
provided however, so long as no event of default has occurred and is continuing
under any PDL Receivable, the Franchisee will not be required to pay more than
$500 per PayDay Store during any calendar year for any such field exams.
     2.14 PayDay Loan Collections. Any Franchisee with a PayDay Line of Credit
shall maintain a PayDay Collection Rate (as defined below) for each PayDay Store
of at least 90%, determined as of the end of each month. For purposes of this
Agreement, the term "PayDay Store Collection Rate” shall mean, as of any date of
determination, a ratio determined by dividing a PayDay Store’s Collected Cash
(as defined below) by its Available Cash. For purposes of this Agreement,
(i) the term “Collected Cash” shall mean, for any month, the sum of payday loan
principal collected during such month, plus payday loan fees collected during
such month, plus paydown amounts collected during such month, plus returned
checks collected during such month, and (ii) the term “Available Cash” shall
mean, for any month, the sum of Collected Cash during such month, plus payday
loan refunds received during such month, plus payday loan discounts received
during such month, plus past due open (non-deposited) payday loan amounts as of
the last day of the month, plus the net due amount of all returned checks as of
the last day of the month, plus any payday loan or returned check charged off as
uncollectible during the month.
     2.15 Identity of Franchisee. Bank shall not extend to any Franchisee a
PayDay Line of Credit if such Franchisee has obtained any similar financing from
any third party lender for the purpose of financing the making of payday loans.
     6. Amendment to Article IV. Effective as of the date hereof, Article IV of
the Agreement is hereby amended and restated to read in its entirety as follows:
ARTICLE IV
Receivable Defaults
     4.1 Notice of Default. In the event any payments due under any of the
Receivables are delinquent by more than ninety (90) days, in the case of RTO
Receivables, or thirty (30) days, in the case of PDL Receivables, or Bank
otherwise declares a default under any of the Receivables, Bank shall give
notice thereof to ColorTyme and the Guarantor.

9



--------------------------------------------------------------------------------



 



     4.2 Foreclosure. Following notice of a default under a Receivable pursuant
to Section 4.1, Bank shall, at its expense, attempt to collect the outstanding
obligations under the Receivable (including making demand therefore from the
appropriate debtor(s) and other persons) and, if necessary, in the case of RTO
Receivables, commence appropriate legal actions to recover the collateral
securing such Receivable and to foreclose the interest of the account debtor(s)
and other persons, if any, in such collateral.
     4.3 Assignment. Following either (i) in the case of RTO Receivables, the
Bank securing possession of the defaulted Receivable or the entry by a court of
competent jurisdiction of an order staying or barring such actions or
adjudicating the rights of Bank with respect to such collateral, or (ii) in the
case of PDL Receivables, the notices and demands contemplated by Sections 4.1
and 4.2 above have been given or made, Bank may, at its option, sell its
interest in any collateral and the defaulted Receivable secured thereby to
ColorTyme, without recourse or warranty of any kind whatsoever, and ColorTyme
shall within five (5) business days, proceed to purchase Bank’s interest in such
collateral and the defaulted Receivable. Contemporaneously with such assignment,
ColorTyme shall pay to Bank an amount (“Repayment Amount”) equal to the
outstanding principal balance of plus accrued, unpaid interest on such
Receivable.
     7. Amendment to Section 7.1. Effective as of the date hereof, Section 7.1
of the Agreement is hereby amended and restated to read in its entirety as
follows:
     7.1 Expenses. Each party hereto shall pay and be responsible for its own
expenses incurred in connection with this Agreement and the transactions herein
contemplated; provided, however, ColorTyme and the Guarantor shall reimburse
Bank for all of its reasonable out-of-pocket expenses, including the reasonable
fees and expenses of its legal counsel, incurred in connection with (a) the
negotiation and preparation of this Agreement and the transactions contemplated
by this Agreement, (b) with respect to each PayDay Line of Credit established
for a Franchisee, up to a maximum of Five Hundred Dollars ($500) for the
establishment of such PayDay Line of Credit, (c) the enforcement and collection
of Receivables that default, up to a maximum of One Thousand Dollars ($1,000)
for each such default, and (d) the enforcement or preservation of Bank’s rights
under this Agreement following an Event of Default. All such expenses shall be
paid promptly upon request by Bank.
     8. Amendment to Addendum A. Effective as of the date hereof, all references
to “Addendum A” in the Agreement will be deemed to be references to the
“Addendum A” attached hereto as Addendum A.
     9. Effect of Amendment. Except as amended hereby, the Agreement shall
remain in full force and effect.
     10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW).

10



--------------------------------------------------------------------------------



 



     11. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
Signatures hereby transmitted by facsimile or other electronic means shall be
effective as originals.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment on this 30th
day of August, 2005.

             
 
                COLORTYME, INC.    
 
           
 
  By:   /s/Robert F. Bloom    
 
           
 
      Robert F. Bloom    
 
      President and Chief Executive Officer    
 
                RENT-A-CENTER EAST, INC.    
 
           
 
  By:   /s/Mitchell E. Fadel    
 
           
 
      Mitchell E. Fadel    
 
      Vice President    
 
                TEXAS CAPITAL BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/W. Reed Alton    
 
           
 
      W. Reed Alton    
 
      Executive Vice President    

12



--------------------------------------------------------------------------------



 



ADDENDUM A
Payment Terms
     For purposes of Paragraph 2.6(a) of the Franchisee Financing Agreement (as
amended, the “Agreement”), dated April 30, 2002, by and between Texas Capital
Bank, National Association, ColorTyme, Inc., and Rent-A-Center East, Inc., the
amount of the monthly principal installment for an Inventory Line of Credit
shall be calculated based upon the multiple of the Franchisee’s Average Monthly
Revenue to the principal balance of the Inventory Line of Credit and any other
indebtedness owed by Franchisee to Bank as of the end of the prior calendar
month and shall be payable as follows:

      Total Debt of Stores open more     than one year as a Multiple of    
Average Monthly Revenue of Stores     open more than one year   Monthly
Principal Payment
3.99 x or less
  6.0% of principal balance
4.00 x — 4.49 x
  6.5% of principal balance
4.50 x — 4.99 x
  7.0% of principal balance
5.00 x or more
  8.0% of principal balance or such greater amount as may be determined by Bank
in its reasonable sole discretion

Capitalized terms shall have the meanings set forth in the Agreement.

13